Citation Nr: 0933870	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a perforated left 
ear drum.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1971 to February 1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in 
March 2007, the RO granted service connection for tinnitus 
and assigned a rating of 10 percent, effective October 2004, 
the date the Veteran filed his claim with VA.  

The remaining claims for service connection are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

In July 2009, the Veteran was scheduled for a hearing before 
the Board, but on the day of the hearing, the Veteran's 
service representative learned the Veteran was too ill to 
travel and timely requested that the hearing be rescheduled.

As good cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date, 
it is ordered that the hearing be rescheduled.  38 C.F.R. 
§ 30.704(d). 

Accordingly, to ensure due process, the case is REMANDED for 
the following action:

Schedule the Veteran for a hearing 
before a Veterans Law Judge at the 
Regional Office. 




The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


